Citation Nr: 0805237	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1956 to June 
1964.  He also had a period of service in the West Virginia 
National Guard from August 1976 to March 1998.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In May 2006, the veteran cancelled a video conference hearing 
scheduled for June 2006.  The veteran has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has constant, bilateral tinnitus 
and bilateral hearing loss which he believes is a result of 
noise exposure in service.  Specifically, he claims that he 
was exposed to aircraft engines and flight line noise while 
in the United States Air Force from 1960 to 1964.  

The medical evidence of record shows that the veteran does 
have a current bilateral hearing loss disability.  During an 
August 2001 VA examination, the veteran was diagnosed with 
bilateral, symmetrical, mid to high frequency sensorineural 
hearing loss of a mild sloping to severe degree.  During the 
same examination, he also complained of constant, bilateral 
tinnitus.

The veteran's Form DD-214 does show that he served as an 
Aircraft Control and Warning Operator in service, and the 
veteran also reports noise exposure during service.  

During the August 2001 VA examination, the examiner noted the 
veteran's report that the etiology of his tinnitus and 
hearing loss was most likely noise exposure in service.  
However, the examiner himself did not give an opinion as to 
whether the veteran's current hearing loss and tinnitus are 
etiologically related to his active military service.  
Instead, he opined that "it is at least as likely as not 
that [the veteran's] hearing loss was aggravated as the 
result of the noise exposure while serving in the National 
Guard."  Therefore, the Board finds that in light of the 
veteran's contentions and the circumstances of his service, 
he should be afforded a VA examination to determine the 
etiology of any currently present hearing loss and tinnitus. 

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently present 
tinnitus and hearing loss.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
and reviewed by the examiner.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect 
to any currently present tinnitus and 
hearing loss as to whether it is at 
least as likely as not (i.e., 
probability of 50 percent or greater) 
that they originated during active duty 
or are otherwise etiologically related 
to active duty.  The examiner should 
also provide the rationale for all 
opinions expressed.

2.  After completion of all indicated 
development to the extent possible, 
readjudicate the claims for service 
connection for bilateral hearing loss 
disability and tinnitus on a de novo 
basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



